Douglas, J.,
dissenting. I dissent from the decision of the majority because, in my judgment, the provisions of R.C. Chapter 4123 that attempt to exclude purely psychological injuries from compensability under the Workers’ Compensation Act violate principles of equal protection. See, e.g., State ex rel. Doersam v. Indus. Comm. (1989), 45 Ohio St.3d 115, 543 N.E.2d 1169. There is no rational justification for allowing workers’ compensation benefits for broken bones but not for broken minds. I would hold that if appellant can show a mental injury, then appellant has protection under the Workers’ Compensation Act and, thus, has entitlement to workers’ compensation benefits for her purely psychological injuries. Subjecting Ohio employers to civil liability in such cases is clearly not the answer.